DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
2.  	Claims 1-13 and 15-16 are allowed.
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation “wherein the timing controller is configured to calculate the OPRs in units of pixel rows when the arbitrary frame is a first frame of an image to be displayed on the display panel, and wherein the timing controller is configured to calculate the OPRs in units of frames when the arbitrary frame is not the first frame”.
Claim 9 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation “wherein the calculating of the OPRs of the input image data in units of pixel rows comprises: when the arbitrary frame is a first frame of an image to be displayed on the display panel, calculating the OPRs in units of pixel rows: and when the arbitrary frame is not the first frame, calculating the OPRs in units of frames”.
The closest art Park (US 2017/0103707 A1), Figs. 3 and 5, teaches the C-OPR calculator 42 may divide the pixel unit 10 into three regions A, B, and C and may divide the image data DATA of each frame in respect to the regions to calculate the C-OPR values C-OPR A of the region A, the C-OPR value C-OPR B of the region B, and the C-OPR value C-OPR C of the region C.

Claims 2-8, 10-13 and 15-16 are allowed as being depend upon base claims 1 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889.  The examiner can normally be reached on M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NGAN T. PHAM-LU/Examiner, Art Unit 2691 

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691